DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/09/22.
3.	Claims 1, 3-11 & 13-20 are under examination.
4.	Claims 1, 3-11 & 13-20 are amended. 
5.	Claims 2 & 12 are canceled.

Response to Arguments
6.	Applicant’s amendment filed on 05/09/22 to overcome claim objection (claims 1, 3-11 & 13-20) is considered and is persuasive. Therefore, the claim objection is withdrawn.
7.	Applicant’s amendment filed on 05/09/22 to overcome specification objection (Title) is considered and is persuasive. Therefore, the specification objection is withdrawn.
8.	Applicant's amendments filed on 05/09/22 regards to 103 rejection have been fully considered but they are not persuasive.  The arguments are set forth below:
9.	The applicant’s argued on pages 11-12 that, “Applicant respectfully submits  that intel and Nigam fail to at least to disclose, teach or suggest the above feature, i.e., Feature A.
The above Feature A specifies an action that “reporting at least one of the event- based beam report or the event-based CSI report to the network-side device” is stopped when the reporting trigger event occurs. This is not disclosed, taught or suggested by intel and/or Nigam. Section 2 of intel discloses that the CSI report is triggered by an event DC1 or an event C2. Paragraph [0093] and Fig. 11 of Nigam disclose a measurement report based on a result of the measurement. Neither intel nor Nigam discloses, teaches or suggests when the CSI report is stopped, and even fails to disclose, teach or suggest that the report is stopped when the reporting trigger event occurs. Feature A in claim 1 of the present application is contrary to the condition disclosed in intel or Nigam. Thus, Nigam and/or Intel fails to disclose, teach or suggest at least Feature A of the present application. Thus, independent claim 1 is allowable, and independent claims 11 and 20 are similarly allowable”
10.	The examiner respectfully disagrees with the arguments since Nigam discloses when the reporting trigger event occurs (corresponding to report trigger condition is not met), stopping reporting (corresponding to the UE does not perform the measuring report) at least one of the event-based beam report or the event-based CSI report to the network-side device (See FIG. 11 & Para. 0094;  When it is determined that the measurement report trigger condition is not met, the UE  does not perform the measurement report of the neighbor cell). Independent claim 1 is rejected under 103 rejection (Intel in view of Nigma) and is proper. Independent claims 11 & 20 are also rejected under similar rationale as claim 1 above. 
11.	Claims 3-10 & 13-19 depend from one of the independent claims 1 & 11 and are therefore rejected under 103 rejection.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
13.	Claims 1, 3-5, 7, 11, 13-15, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Intel Corporation et al. (hereinafter referred as Intel) NPL document, “RAN2 implication from CSI-RS acquisition, beam managements and L3 mobility” Qingdao, China, 27th-29th June 2017 (as disclosed in the IDS), in view of Nigam et al. (hereinafter refereed as Nigam), US Patent Application Publication No. 2017/0214444 A1.
	Regarding claims 1 & 11: Intel discloses a terminal (See chapter 2; a user equipment (UE)), comprising:
determine, based on detection of a reporting trigger event, whether to report an event-based beam report (See chapter 2: "Note in LTE with the Similar reason, event-triggered measurement reporting (i.e. event Cl: CSI-RS resource becomes better than threshold, event C2: CSI-RS resource becomes offset better than reference CSI-RS resource) was introduced in Rel-i2 CoMP and reporting mechanism is necessary for NR) (See chapter 2; following CSI-RS measurement reporting events are introduced. CSI-RS resource become better than threshold CSI-RS resource becomes offset better than reference CSI-RS resource)).
Intel does not explicitly disclose a memory, a processor, and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor, the processor is configured to: 
When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device.
However, Nigam from the same field of endeavor discloses a terminal (See FIG. 12 & Para. 0096; a user equipment (UE)), comprising a memory (See FIG. 12 & Para. 0096; a user equipment (UE) includes a memory/a storage),  a processor (See FIG. 12 & Para. 0096; a user equipment (UE) includes a controller), and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor, the processor is configured to: 
determine, based on detection of a reporting trigger event (corresponds to measurement report trigger condition), whether to report an event-based beam report (See FIG. 11 & Para. 0093-0094; the UE determines whether a measurement report trigger condition is met based on a measurement report configuration information from the serving cell, wherein the measurement configuration information comprises measurement report trigger condition information ) and/or an event-based channel state information (CSI) report to a network-side device (See FIG. 11 & Para. 0093-0094; When it is determined that the measurement report trigger condition is met, the UE transmits the measurement report),
When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device (See FIG. 11 & Para. 0094;  When it is determined that the measurement report trigger condition is not met, the UE  does not perform the measurement report of the neighbor cell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a memory, a processor, and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor, the processor is configured to: When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device as taught by Nigam in the system of Intel to efficiently measure a cell in a communication system (See Para. 0020; lines 1-2).
Regarding claims 3 & 13: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein before the determining, based on detection of the reporting trigger event, whether to report an event-based beam report at least one of the event-based beam report or the event-based  channel state information (CSI) report to a network-side device, the processor is configured to: receive first information from the network-side device, wherein the first information is used to indicate whether event-based reporting is enabled (See Chapter 2; RRC configures CSI-RS resource and CSI reporting. CSI reporting is triggered by reception pf RRC connection reconfiguration. Signaling activates and deactivates the configured CSI-RS resource).
Regarding claims 4 & 14: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein the processor is configured to: in a case that the first information is used to indicate that event-based reporting is enabled, when the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device; or in a case that the first information is used to indicate that event-based reporting is disabled, report at least one of a beam report or a CSI report to the network-side device (See Chapter 2; RRC configures CSI-RS resource and CSI reporting. CSI reporting is triggered by reception pf RRC connection reconfiguration. Signaling activates and deactivates the configured CSI-RS resource).
Regarding claims 5 & 15: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein reporting at least one of the event-based beam report and/or the event-based CSI report to the network-side device by using a physical uplink control channel (PUCCH); or reporting at least one of the event-based beam report and/or the event-based CSI report to the network-side device by using a semi-persistent scheduling physical uplink shared channel (PUSCH); or reporting at least one of the event-based beam report and/or the event-based CSI report to the network-side device by using a media access control (MAC) control element (CE) (See Chapter 2; CSI-RS reporting is done via L1 UL control channel).
Regarding claims 7 & 17: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein when the event-based beam report is reported to the network-side device by using the PUCCH, the event-based beam report is a plurality of event-based beam reports configured by the network-side device by using radio resource control (RRC) or triggered by the network-side device by using downlink control information (DCI); when the event-based CSI report is reported to the network-side device by using the PUCCH, the event-based CSI report is a plurality of event-based CSI reports configured by the network-side device by using RRC or triggered by the network-side device by using DCI; or when the event-based beam report and the event-based CSI report are reported to the network-side device by using the PUCCH, the event-based beam report and the event-based CSI report are one or more event-based beam reports and one or more event-based CSI reports configured by the network-side device by using RRC or triggered by the network-side device by using DCI (See Chapter 2; RRC configuration CSI-RS resource reporting is done via L1 UL control channel).
Regarding claim 20: Intel discloses a user equipment comprising:
determining, based on detection of a reporting trigger event, whether to report an event-based beam report (See chapter 2: "Note in LTE with the Similar reason, event-triggered measurement reporting (i.e. event Cl: CSI-RS resource becomes better than threshold, event C2: CSI-RS resource becomes offset better than reference CSI-RS resource) was introduced in Rel-i2 CoMP and reporting mechanism is necessary for NR)  and/or an event-based channel state information (CSI) report to a network-side device (See chapter 2; following CSI-RS measurement reporting events are introduced. CSI-RS resource become better than threshold CSI-RS resource becomes offset better than reference CSI-RS resource)).
Intel does not explicitly disclose a non-transient computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when the program is executed by a processor to implement following steps: When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device.
However, Nigam from the same field of endeavor discloses a terminal (See FIG. 12 & Para. 0096; a user equipment (UE)) comprising a non-transient computer-readable storage medium (See FIG. 12 & Para. 0096; a user equipment (UE) includes a memory/a storage), wherein the computer-readable storage medium stores a program, and when the program is executed by a processor (See FIG. 12 & Para. 0096; a user equipment (UE) includes a controller) to implement following steps:
determine, based on detection of a reporting trigger event (corresponds to measurement report trigger condition), whether to report an event-based beam report (See FIG. 11 & Para. 0093-0094; the UE determines whether a measurement report trigger condition is met based on a measurement report configuration information from the serving cell, wherein the measurement configuration information comprises measurement report trigger condition information ) and/or an event-based channel state information (CSI) report to a network-side device (See FIG. 11 & Para. 0093-0094; When it is determined that the measurement report trigger condition is met, the UE transmits the measurement report).
When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device (See FIG. 11 & Para. 0094;  When it is determined that the measurement report trigger condition is not met, the UE  does not perform the measurement report of the neighbor cell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a non-transient computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when the program is executed by a processor configured to When the reporting trigger event occurs, stop reporting at least one of the event-based beam report or the event-based CSI report to the network-side device as taught by Nigam in the system of Intel to efficiently measure a cell in a communication system (See Para. 0020; lines 1-2).


Allowable Subject Matter
14.	Claims 6, 8-10, 16 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome a claim and specification objection.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Sayana et al. 2014/0010126 A1 (Title: Method and apparatus for channel state information feedback reporting) (See abstract, Para. 0086-0087, 0093 & 0097-0098).
B.	Cirik et al. 2020/0351066 A1 (Title: Beam failure recovery procedure for bandwidth parts) (See abstract, Para. 0024, 2234 & 2353).
C.	Xu et al. 2020/0260428 A1 (Title: Beam management and beam indication in a radio system  (See abstract, Para. 0024, 2234 & 2353).

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469